McGuire, J., concurs in a separate memorandum as follows:
The Attorney General failed to act within 30 days on the proposed amendment and continued in that failure to act at all relevant times thereafter. However, plaintiffs do not argue that the ongoing failure of the Attorney General to act constitutes a continuing violation that would toll the running of the statute of limitations. Accordingly, our affirmance should not be construed to express any opinion on the possible application of the continuing violation doctrine (see generally Selkirk v State of New York, 249 AD2d 818 [1998]).